       Case 2:18-cv-00339-JAP-CG Document 322 Filed 03/17/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MARCIE SALOPEK, Trustee for THE
SALOPEK FAMILY HERITAGE TRUST,

                       Plaintiff,

v.                                                      Case No.: 2-18-cv-00339 JAP/CG

ZURICH AMERICAN LIFE INSURANCE
COMPANY,

                       Defendants.


               STIPULATED ORDER OF DISMISSAL WITH PREJUDICE

        THIS COURT, having been informed by the Parties that they have resolved their

 differences; and that Plaintiff, Marcie Salopek, Trustee for the Salopek Family Heritage Trust,

 seeks a dismissal with prejudice of this matter;

        IT IS ORDERED:

        That this action is hereby DISMISSED WITH PREJUDICE with each party bearing its

 own attorneys’ fees and costs.




                                                    1
